OPINION — AG — **** STATE INDUSTRIAL COURT — MERIT SYSTEM — POWER OF SUPREME COURT **** THE EXECUTIVE ORDER OF THE GOVERNOR, DATED MARCH 4, 1960, PLACING THE STATE INDUSTRIAL COURT UNDER THE MERIT SYSTEM OF PERSONNEL ADMINISTRATION, HAS LOST ITS LEGAL EFFICACY AND NOW VIOLATES THE CONSTITUTIONAL POWER GRANTED THE SUPREME COURT OF OKLAHOMA TO EXERCISE GENERAL ADMINISTRATIVE AUTHORITY OVER ALL COURTS IN THIS STATE, INCLUDING THE INDUSTRIAL COURT. CITE: ARTICLE IV, SECTION 6, 74 O.S. 1961 801 [74-801], 74 O.S. 1961 802 [74-802], ARTICLE VII (W. J. MONROE)